     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 1 of 11




 1 Christian Schreiber (Bar No. 245597)
   christian@osclegal.com
 2 OLIVIER SCHREIBER & CHAO LLP
   201 Filbert Street, Suite 201
 3 San Francisco, California 94133
   Tel: (415) 484-0980
 4 Fax: (415) 658-7758

 5 Elliot Conn (Bar No. 279920)
   elliot@connlawpc.com
 6 CONN LAW, PC
   354 Pine Street, 5th Floor
 7 San Francisco, California 94104
   Tel: (415) 417-2780
 8 Fax: (415) 358-4941
 9 Attorneys for Plaintiff Jeremy Stanfield
   and the Proposed Class
10

11

12                              UNITED STATES DISTRICT COURT

13                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCSICO DIVISION
14

15
       JEREMY STANFIELD, on behalf of
       himself and all others similarly situated      Case No: 3:20-cv-07000-WHA
16

17                      Plaintiff,
                                                     PLAINTIFF’S FIRST SET OF REQUESTS
18    vs.                                            FOR PRODUCTION OF DOCUMENTS TO
                                                     DEFENDANT TAWKIFY, INC.
19
      TAWKIFY, INC.
20
                                                       Hon. William H. Alsup
21                     Defendant.
22

23

24

25

26

27

28
                              PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                        CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 2 of 11




 1 PROPOUNDING PARTY:                       JEREMY STANFIELD, PLAINTIFF

 2 RESPONDING PARTY:                        DEFENDANT TAWKIFY, INC.
 3 SET NUMBER:                              ONE
 4
            PLEASE TAKE NOTICE that pursuant to Rule 34 of the Federal Rules of Civil
 5
     Procedure, Tawkify, Inc. (“Defendant”) is hereby required to produce for inspection and copying
 6
     at the offices of Conn Law, PC, 354 Pine Street, 5th Floor, San Francisco, CA 94104, within
 7
     thirty (30) days of the date of service hereof, the original and all non-conforming copies of each
 8
     and every of the DOCUMENTS described below which are in the actual or constructive
 9
     possession, custody, or control of Defendant, including its attorneys, agents, officers and
10
     employees. Pursuant to Paragraph 4 of the Court’s February 12, 2018, SUPPLEMENTAL
11
     ORDER TO ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE, these
12
     requests will be deemed served as of the date of the Parties’ FRCP 26(f) conference. Defendant is
13
     also required to serve upon the demanding party a written response to this set of DOCUMENT
14
     requests in conformity with the requirements of Fed. R. Civ. P. 34(b) (2).
15
                                              DEFINITIONS
16
            1.      “CLASS PERIOD” means the period of time beginning four years preceding the
17
     filing of the Complaint in this action, i.e. August 17, 2016, up to and including the time of trial.
18
            2.      “COMMUNICATION(S)” means any actual or attempted contact, or any
19
     transmittal or exchange of information by which meanings are exchanged, between or among any
20
     two or more persons and shall include, but not be limited to, written contacts by such means as
21
     letters, memoranda, faxes, email or other electronic exchange, reports, correspondence, and other
22
     DOCUMENTS or electronic media, or oral contacts by such means as face-to-face meetings,
23
     telephone conversations, and voicemail, and/or any other process.
24
            3.      “CONCERN(S)” is defined as to relate to, regard, describe, or constitute.
25
     “CONCERNING” is defined as relating to, regarding, describing, or constituting.
26
            4.      “DATING SERVICE CONTRACT” shall have the same meaning as that term is
27
     used in California Civil Code Section 1694.
28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                              1
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 3 of 11




 1          5.      “DOCUMENT” or “DOCUMENTS” shall mean the full scope of DOCUMENTS

 2 and things discoverable under the Federal Rules of Civil Procedure and is used herein in its

 3 broadest sense to include, without limitation, all written, printed, typed, recorded or graphic

 4 matter of any kind, including drafts, originals, copies and all non-identical copies, whether

 5 different from the originals by reason of any notation made on such copies or otherwise,

 6 including, without limitation, correspondence, employment records, contracts, examination and

 7 investigation reports, agreements, cancelled or uncancelled checks, memoranda, notes, minutes of

 8 meetings, diaries, calendars, reports, studies, checks, statements, sales agreements, negotiable

 9 instruments, invoices, receipts, tax returns, financial statements, summaries, pamphlets, books,
10 prospectuses, inter-office and intra-office communications, offers, notations of any sort of

11 conversations (including, without limitation, telephone conversation or meeting notes), bulletins,

12 computer printouts, teletypes, telefax, worksheets and all drafts, alterations, modifications,

13 changes and amendments of any of the foregoing, graphic or manual records or representations of

14 any kind (including, without limitation, photographs, charts, microfiche, microfilm, videotape,

15 records, motion pictures), and electronic, mechanical or computerized records or representations

16 of any kind (including writings, drawings, graphs, charts, photographs, phone records, and other

17 data compilations from which information can be obtained, translated, if necessary, through

18 detection devices into reasonably usable form), regardless of the manner in which the record has

19 been stored. This definition is specifically intended to include information and all data stored

20 electronically, as well as information and data printed on paper. This definition specifically

21 includes any information and data, including databases and emails, recorded on or retrievable

22 from any computer or electronic media, and further includes, without limitation, originals and all

23 non-conforming copies, no matter how prepared, and all drafts prepared in connection with such

24 DOCUMENTS whether or not used, in the possession, custody, or control of defendants, their

25 agents, attorneys, or any other PERSONS acting on their behalf, regardless of where located.

26          6.      “EVIDENCE, REFER, OR RELATE TO” and “EVIDENCING, REFERRING,

27 OR RELATING TO” mean to in any way or manner refer to, reflect, pertain to, substantiate,

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                          2
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 4 of 11




 1 support, form the basis of, arise out of, embody, concern, or logically or factually connect with

 2 the matter discussed.

 3          7.      “EMPLOYEE” includes former employees.

 4          8.      “FORM” means that portion of the text of a DOCUMENT intended to be used in

 5 connection with more than one customer, and which is intended to be individualized for a

 6 customer by adding to the DOCUMENT information specifically related to the customer or

 7 customer’s account or contract, for example, the customer’s name, address and account-related

 8 information.

 9          9.      “IDENTIFY” with respect to a person means the person’s name and last known
10 address, phone number, and email address.

11          10.     “PERSON” includes natural persons, corporations, firms, partnerships,
12 proprietorships, associations, limited liability corporations or partnerships, professional

13 corporations, government entities or organizations, and any other organization or entity, and their

14 predecessors, successors, subsidiaries, affiliates, assigns, assignors, employees, officers, directors,

15 agents and attorneys.

16          11.     “PLAINTIFF” refers to the named Plaintiff in this action, Jeremy Stanfield.
17          12.     “PUTATIVE CLASS MEMBERS” has the meaning set forth as the Class
18 Definition in the operative complaint on file herein.

19          13.     “REPORT(S)” means a DOCUMENT stored, prepared, compiled or generated in

20 any manner by any of YOUR EMPLOYEES, officers, accountants, auditors, or any agent,

21 vendor, consultant or independent contractor, to compile or summarize any information with

22 respect to any subject concerning any aspect of YOUR business, including but not limited to

23 daily, weekly, monthly or annual reports regarding the activities of a department or status of

24 accounts with respect to which a department is conducting business activities.

25          14.     “YOU,” “YOUR,” “DEFENDANT,” and “TAWKIFY” include DEFENDANT to

26 whom this Request for Production is directed, together with any EMPLOYEES, representatives,

27 administrators, investigators, inspectors, agents, attorneys, or any other PERSONS who are in

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                            3
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 5 of 11




 1 possession of or who may have obtained information for DEFENDANT or on DEFENDANT’S

 2 behalf, any other PERSON known or reasonably known by them to be acting or purporting to act

 3 for DEFENDANT or on DEFENDANT’S behalf, and any PERSONS in active concert and

 4 participation with them, and each of its or their predecessors, successors, subsidiaries, affiliates,

 5 assigns, assignors, EMPLOYEES, officers, directors, agents and attorneys, whether past or

 6 present, without regard to whether or not the relationship currently exists or has been terminated.

 7          15.     “And” and “or” are to be considered both conjunctively and disjunctively. The

 8 singular form of a noun or pronoun includes the plural form and vice versa; the word “all” also

 9 includes “each” and vice versa; “any” is understood to include and encompass “all.”
10                                            INSTRUCTIONS

11          1.      YOU are requested to produce those DOCUMENTS in YOUR own possession,

12 custody, or control, and also those DOCUMENTS reasonably available to YOU, including those

13 in the possession, custody, or control of YOUR present and former attorneys, agents, or other

14 PERSONS acting on YOUR behalf, and those DOCUMENTS that YOU can request from others.

15          2.      If YOU object to a portion of a request or subpart thereof, produce any and all

16 DOCUMENTS called for by that portion of the request or subpart to which YOU do not object.

17          3.      Defendant is instructed to comply with Paragraph 24 of the Court’s February 12,

18 2018 SUPPLEMENTAL ORDER TO ORDER SETTING INITIAL CASE MANAGEMENT

19 CONFERENCE with respect to all DOCUMENTS withheld on the basis of privilege. Further,

20 with respect to each DOCUMENT that is withheld on a claim of privilege, state in YOUR written

21 response:

22                  (a)     The identity of the PERSON(S) who prepared the DOCUMENTS, who

23                          signed it, and over whose name it was sent or issued;

24                  (b)     The identity of the PERSON(S) to whom the DOCUMENT, or any copies

25                          thereof, was directed;

26                  (c)     The nature and substance of the DOCUMENT with sufficient particularity

27                          to enable the Court and parties hereto to identify the DOCUMENT;

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                           4
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 6 of 11




 1                  (d)     The date of the DOCUMENT;

 2                  (e)     The identity of the PERSON(S) who has (have) custody or, or control over

 3                          the DOCUMENT and each copy thereof;

 4                  (f)     The identity of each PERSON to whom copies of the DOCUMENT were

 5                          furnished.

 6                  (g)     The number of pages;

 7                  (h)     The basis on which any privilege or other protection is claimed; and

 8                  (i)     Whether any non-privileged or non-protected matter is included in the

 9                          DOCUMENT.
10          4.      If YOU are unable to identify or produce fully any of the DOCUMENTS
11 responsive to these requests, YOU must provide them to the fullest extent possible, specifying in

12 YOUR response the reason(s) for YOUR inability to provide the remainder and stating whatever

13 information, knowledge or belief YOU have concerning the DOCUMENTS not produced. An

14 evasive or incomplete answer or failure to produce may be deemed to be a failure to answer or

15 produce, and may render YOU and YOUR attorneys liable for the expenses of a motion to

16 compel a responsive or complete answer or production, including reasonable attorneys’ fees.

17          5.      All of the following requests for production call for continuous production and, as
18 such, require timely supplemental production by YOU in the event that, prior to final disposition

19 of this action, additional relevant information or DOCUMENTS come to the attention of, or

20 become available to YOU, YOUR attorneys, consultants, representatives, agents or any other

21 PERSON acting on YOUR behalf. Without being requested by PLAINTIFF, YOU must promptly

22 amend any response and produce DOCUMENTS if YOU learn YOUR response hereto have been

23 incomplete or incorrect in some material respect and if the additional or corrective information

24 has not otherwise been made known to the other parties during the discovery process or in

25 writing.

26          6.      Wherever appropriate, in connection with these DOCUMENT requests,

27 definitions and instructions, the use of the singular includes the plural and the use of the plural

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                           5
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 7 of 11




 1 includes the singular.

 2                                      RELEVANT TIME PERIOD

 3          The relevant time period for these DOCUMENT requests, unless otherwise indicated,

 4 shall be from August 17, 2016 to the present, and shall include all DOCUMENTS dated,

 5 prepared, published, received or that EVIDENCE, REFER, OR RELATE TO such time period,

 6 even though prepared or published prior or subsequent to that time period.

 7                                    DOCUMENTS REQUESTED

 8 REQUEST FOR PRODUCTION NO. 1:

 9          All DOCUMENTS that CONCERN PLAINTIFF.
10 REQUEST FOR PRODUCTION NO. 2:

11          All REPORTS which reflect the total number of PUTATIVE CLASS MEMBERS.

12 REQUEST FOR PRODUCTION NO. 3:

13          All REPORTS which reflect the total dollar amount that PUTATIVE CLASS MEMBERS

14 paid to YOU.

15 REQUEST FOR PRODUCTION NO. 4:

16          All REPORTS which reflect the total dollar amount that YOU have refunded to each

17 PUTATIVE CLASS MEMBER.

18 REQUEST FOR PRODUCTION NO. 5:

19          All FORM DATING SERVICE CONTRACTS that YOU have used at any time during

20 the CLASS PERIOD.

21 REQUEST FOR PRODUCTION NO. 6:

22          All versions of YOUR “Refund Policy” that YOU have used at any time during the

23 CLASS PERIOD.

24 REQUEST FOR PRODUCTION NO. 7:

25          All versions of YOUR “Client Agreement” that YOU have used at any time during the

26 CLASS PERIOD.

27 REQUEST FOR PRODUCTION NO. 8:

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                     6
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 8 of 11




 1          All versions of YOUR “Tawkify Terms of Use” that YOU have used at any time during

 2 the CLASS PERIOD.

 3 REQUEST FOR PRODUCTION NO. 9:

 4          All FORM DOCUMENTS related to YOUR matchmaking services that YOU provided to

 5 customers at any time during the CLASS PERIOD.

 6 REQUEST FOR PRODUCTION NO. 10:

 7          All DOCUMENTS in use at any time during the CLASS PERIOD which CONCERN

 8 YOUR policies, practices, and procedures regarding providing prospective customers with

 9 documents containing any terms governing their relationships with YOU, including but not
10 limited to written policies and guidance materials, manuals, and training materials.

11 REQUEST FOR PRODUCTION NO. 11:

12          All DOCUMENTS in use at any time during the CLASS PERIOD which CONCERN

13 YOUR policies, practices, and procedures regarding the provision to PUTATIVE CLASS

14 MEMBERS of contracts that include or are accompanied by their right of to cancel the contract,

15 including but not limited to written policies and guidance materials, manuals, and training

16 materials.

17 REQUEST FOR PRODUCTION NO. 12:

18          All DOCUMENTS in use at any time during the CLASS PERIOD which CONCERN

19 YOUR policies, practices, and procedures regarding the provision of notification to PUTATIVE

20 CLASS MEMBERS of their right to cancel the contract with YOU, including but not limited to

21 written policies and guidance materials, manuals, and training materials.

22 REQUEST FOR PRODUCTION NO. 13:

23          All DOCUMENTS in use at any time during the CLASS PERIOD which CONCERN

24 YOUR policies, practices, and procedures regarding compliance with the California Dating

25 Service Contracts Act, California Civil Code § 1694, et seq., including but not limited to written

26 policies and guidance materials, manuals, and training materials.

27 REQUEST FOR PRODUCTION NO. 14:

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                        7
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 9 of 11




 1          All DOCUMENTS in use at any time during the CLASS PERIOD which CONCERN

 2 YOUR policies, practices, and procedures regarding the provision of refunds to PUTATIVE

 3 CLASS MEMBERS of any amounts paid to YOU, including but not limited to written policies and

 4 guidance materials, manuals, and training materials.

 5 REQUEST FOR PRODUCTION NO. 15:

 6          All DOCUMENTS which CONCERN any change in policy, change in practice, or change

 7 in procedure made or implemented by YOU, at any time after the filing of this lawsuit,

 8 CONCERNING the right of a customer to cancel their contract with YOU, including but not

 9 limited to information about the notification of such rights to customers, as well as written
10 policies and guidance materials, manuals, and training materials.

11 REQUEST FOR PRODUCTION NO. 16:

12          DOCUMENTS sufficient to IDENTIFY all PUTATIVE CLASS MEMBERS.

13 REQUEST FOR PRODUCTION NO. 17:

14          All DOCUMENTS which CONCERN any change in policy, change in practice, or change

15 in procedure made or implemented by YOU, at any time after the filing of this lawsuit,

16 CONCERNING compliance with the California Dating Service Contracts Act, California Civil

17 Code § 1694, et seq., including but not limited to written policies and guidance materials,

18 manuals, and training materials.

19 REQUEST FOR PRODUCTION NO. 18:

20          All DOCUMENTS in use at any time during the CLASS PERIOD which CONCERN

21 YOUR policies, practices, and procedures regarding the training, qualifications, and standards for

22 YOUR “expert matchmakers,” including but not limited to written policies and guidance

23 materials, manuals, and training materials.

24 REQUEST FOR PRODUCTION NO. 19:

25          DOCUMENTS sufficient to demonstrate how YOUR “expert matchmakers” are paid for

26 their work for YOU (e.g. whether they are employees or independent contractors, and whether

27 they are paid on an hourly, salary, or commission basis).

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                         8
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 10 of 11




 1 REQUEST FOR PRODUCTION NO. 20:

 2          All email communications between YOU and PUTATIVE CLASS MEMBERS relating to

 3 a request for any refund or cancellation during the CLASS PERIOD.

 4 REQUEST FOR PRODUCTION NO. 21:

 5          All DOCUMENTS CONCERNING complaints made by PUTATIVE CLASS

 6 MEMBERS during the CLASS PERIOD about YOUR matchmaking services.

 7 REQUEST FOR PRODUCTION NO. 22:

 8          Produce a copy of each insurance policy that may cover YOU, in whole or in part, for the

 9 damages CONCERNING the claims alleged in the complaint in this action.
10
      DATED: November 25, 2020                Respectfully submitted,
11

12                                            OLIVIER SCHREIBER & CHAO LLP
                                              CONN LAW, P.C.
13

14                                            ____________________________________
                                              Elliot Conn
15
                                              CONN LAW, PC
16                                            ATTORNEYS FOR PLAINTIFF AND THE
                                              PROPOSED CLASS
17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                         9
     CASE NO. 3:20-cv-07000-WHA
     Case 3:20-cv-07000-WHA Document 78-3 Filed 06/29/21 Page 11 of 11



                                           PROOF OF SERVICE
 1

 2          Re:     Stanfield v. Tawkify, Inc.
                    USDC, Northern District of California, Case No. 3:20-cv-07000-WHA
 3
           I am employed in the County of San Francisco, State of California. I am over the age of
 4 18 years and not a party to the within action; my business address is Conn Law, PC, 354 Pine
   Street, 5th Floor, San Francisco, CA 94104. On November 25, 2020, I served the following
 5
   document(s):
 6
       • PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF
 7         DOCUMENTS TO DEFENDANT TAWKIFY, INC.
 8 on the interested parties in this action by emailing true and correct copies thereof to the email

 9 addresses below and by placing a true copy thereof enclosed in an envelope addressed to each as
   follows:
10
           Jahmy S. Graham (SBN 300880)
11         jahmy.graham@nelsonmullins.com
           Crispin L. Collins (SBN 311755)
12         crispin.collins@nelsonmullins.com
13         Priscilla Szeto (SBN 305961)
           priscilla.szeto@nelsonmullins.com
14         19191 South Vermont Avenue, Suite 900
           Torrance, CA 90502
15         Telephone: 424.221.7400
           Facsimile: 424.221.7499
16

17 [X]     BY EMAIL: A copy of the above-mentioned documents were served on the interested
   parties in this action by transmission via email, addressed to the persons to be served at the email
18 addresses shown above.

19          Executed on November 25, 2020, at San Francisco, California.
20         I declare under penalty of perjury under the laws of California that the above is true and
21 correct. I declare that I am employed in the office of a member of the bar of this court at whose
   direction the service was made.
22

23                                                               __________________________
                                                                 Spencer Janssen
24

25

26

27

28
     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION                                        10
     CASE NO. 3:20-cv-07000-WHA
